Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on March 10, 2021 has been received.
Claims 1-11 are pending in this application, claim 11 is withdrawn from further consideration (see Restriction/Election below), and claims 1-10 were examined on the merits 

Restriction/Election:
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 03/10/2021 is acknowledged. 
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.

	Objection(s):
Claims, 1-3 and 8 are objected to because of the following informalities: 
In claim 1, line 2, replace “anaerobicprobiotic” with – anaerobic probiotic--.
In claim 1, line 6 (step c), replace “agentforming” with – agent forming--.
In claim 2, line 8, (step d), replace “desired” with –appropriate--.
In claim 3, line 2, before mixture insert –a--.
In claim 8, line 2, before air-tight, replace “an” with –the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Megastarter (2014) in view of Salmons et al. (WO 2015/000972 A1, publication date January 08, 2015).

Regarding claim 1, Megastarter teach a method for the preparation of dry formulation of anaerobic probiotic bacteria comprising steps of: providing a culture of an anaerobic probiotic bacteria (M. elsdenii NCIMB 41125) (see for example, p. 3 line 18), separating said bacteria from said culture as a wet cake (concentrated 90% volume reduction retentate of M. elsdenii) (see for example, p. 3 lines 17-19) ; mixing said wet cake with an encapsulating agent forming a lyoslurry (mixing the concentrated retentate with cryoprotectants and freeze drying) (see for example, p. 4 lines 33-38); lyophilizing said lyoslurry under desired conditions forming a lyopowder (lyophilizing the mixture under appropriate freeze drying conditions) (see for example, p. 4 lines 33-38), and packaging said lyopowder in an air-tight container (lyophilized M. elsdenii stored under anaerobic conditions for 24 weeks, etc.) (see for example, p. 3 lines 17-18 and 20-21) and packaged product (M. elsdenii culture freeze dried, packaged) (see for example, p. 3 lines 45).
Regarding claim 2, Megastarter teach wherein said anaerobic probiotic bacterium is Megasphaera elsdenii (M. elsdenii NCIMB 41125) (see for example, p. 3 line 18).
Regarding claim 8, Megastarter teach wherein said lyopowder is stable for about 90 days when stored in an air-tight container (post freeze drying, lyophilized cells/T4 samples, stored under anaerobic conditions survived over 12-week storage period) (see for example, p. 5 lines 18-19).


Megastarter does not teach centrifugation (claim 1, step b), wherein said encapsulating agent comprises pectin about 1 % by weight (claim 5), wherein said encapsulating agent comprises glycerol about 2.5% by weight (claim 6), and wherein said lyophilization is performed at about -50 °C for about 30 to about 36 hours (claim 7), and wherein said anaerobic probiotic bacteria is cultured in deMan-Rogosa-Sharpe liquid medium (claim 10).
However, before the effective filing date of the invention, Salmons et al. teach centrifugation to separate probiotic bacterial cells from culture medium before mixing the bacterial pellet with a composition comprising about 1% (w/v) glycerol and freeze drying (or lyophilizing), and further glycerol concentration from about 0.2 % (w/v) to 5% (w/v) glycerol (see for example, p. 20 paragraph [0091] and p. 15 [0070]), and pectin (composition comprises carrier and cryoprotectant pectin) (see for example, p. 10 paragraph [0048] and p. 15 paragraph [0068]).
Regarding claim 7, Salmons et al. teach wherein said lyophilization is performed at about -50 °C (freezing temperatures are between -50 °C and -80 °C) (see for example, p. 8 paragraph [0041]) for suitable period of time (see for example, p. 4 paragraph [0016]).
Regarding claim 10, Salmons et al. teach culturing probiotic bacteria is cultured in deMan-Rogosa-Sharpe (or MRS) liquid medium (anaerobic Bifidobacterium infantis in MRS medium) (see for example, p. 24 Example 4 paragraphs [00102] and [00103]).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been capable of applying the this known technique of separating probiotic bacterial cells and a composition comprising 1% (w/v) glycerol taught by Salmons et al. to modifying the method taught by Megastarter by subjecting the culture of probiotic bacteria to centrifugation and a composition 
In addition, the % by weight of glycerol and pectin in the composition, the type of culture medium, and the conditions of lyophilization (temperature and time) in the method taught by prior art (combined teachings of Megastarter and Salmons et al.) would have been optimized by a person of ordinary skill in the art before the effective filing date of the invention depending on the type of probiotic bacteria being dried, based on the teachings of prior art (Also, see MPEP 2144.05 II.). Because, as indicated above, Salmons et al. teach lyophilizing using a composition comprising about 1% (w/v) glycerol, and further glycerol concentration from about 0.2 % (w/v) to 5% (w/v) glycerol, and using encapsulating agent pectin, wherein said lyophilization is performed at about -50 °C for suitable period of time, and culturing anaerobic probiotic bacteria in deMan-Rogosa-Sharpe (MRS) liquid medium.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Megastarter (2014) and Salmons et al. (WO 2015/000972 A1 as applied to claims 1, 2 and 5-10 above, and further in view of Nacheva et al. (Bulgarian Journal of Agricultural Science, 2007, Vol. 13, p.153-159).

The combined teachings of Megastarter and Salmons et al. regarding the limitations of claims 1, 2 and 5-10 were discussed above in details.

	However, Nacheva et al. teach adding encapsulating agent comprises carboxymethlycellulose (CMC) at about 0.5% during freeze drying of anaerobic probiotic bacteria has cryoprotective effects and increased survivability of lyophilized anaerobic probiotic bacteria during storage (using 0.5% Na-CMC during lyophilization of lactic acid bacteria increased survivability of freeze-dried/lyophilized bacteria including Bifidobacterium bifidum stored in vacuum packaged during 24-months shelf-life at -35°C -40°C) (see for example, p. 156 right-hand column last paragraph/No.3,  p. 158 Figure 3., its description, and right-hand column “Conclusions”-continued on p. 159).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, knowing that encapsulating agent carboxymethylcellulose has cryoprotective effects and using carboxymethylcellulose during lyophilization increased survivability of lyophilized anaerobic probiotic bacteria during storage (as taught by Nacheva et al.) would have been motivated modify the method taught by Megastarter by mixing encapsulating agent carboxymethylcellulose with the separated bacteria in the method taught by prior art (combined teachings of Megastarter and Salmons et al.) with a reasonable expectation of success in mixing said wet cake with an encapsulating agent comprising carboxymethylcellulose, forming a lysoslurry, and lyophilizing said lyoslurry forming a lyopowder and packaging said lyopowder in an air-tight container and provide the claimed method for preparing dry formulation of anaerobic probiotic bacteria.
In addition, the % by weight of carboxymethylcellulose in the composition and method taught by prior art (combined teachings of Megastarter and Salmons et al.) would have been optimized by a person of ordinary skill in the art before the effective filing date of the invention depending on the type of probiotic bacteria being dried, based on the teachings of Nacheva et al. (Also, see MPEP 2144.05 II.). Because, Nacheva et al. teach adding encapsulating agent comprises carboxymethylcellulose (CMC) at 
Moreover, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to mix encapsulating agents carboxymethylcellulose, pectin and glycerol to provide the composition to be added with the separated bacteria prior to lyophilization in the method taught by prior art (combined teaching of Megastarter and Salmons et al.), because Salmons et al. teach glycerol and pectin are cryoprotective, and further Nacheva et al. teach carboxymethylcellulose has cryoprotective effect (Also, see MPEM 2144.06 I. “combining equivalents known for the same purpose”). 

Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of co-pending Application No. 16/484971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 3-6 of co-pending Application No. 16/484971 disclose/teach a process for the preparation of a dry lyophilized formulation of probiotic bacteria comprising steps of: (a) providing bile, thermo-tolerant cultures of probiotic bacteria; (b) subjecting said culture to centrifugation to separate bacteria as a wet cake; (c) mixing said wet cake with an encapsulating agent forming a lyoslurry; (d) lyophilising said lyoslurry under desired conditions forming a lyopowder; and (e) packaging said lyopowder in an air-tight container, wherein said encapsulating agent comprises a mixture of carboxymethyl cellulose sodium salt and maltodextrin, wherein said encapsulating agent comprises carboxymethyl cellulose about 0.5% by weight, wherein said lyophilisation is performed at about -50 C for about 30 to about 36 hours, and wherein said formulation is used as a component of monograstic animal feed supplement.
Therefore, the process as disclosed taught by claims 1, 3-6 of co-pending Application No. 16/484971, anticipate or make obvious the method for the preparation of dry formulation of probiotic bacteria comprising steps of:(a) providing a culture of an anaerobic probiotic bacteria; (b) subjecting said .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/KADE ARIANI/Primary Examiner, Art Unit 1651